DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Application Number 2007/0272793 by Botelho.

Regarding claim 1, Howard discloses a ground vehicle with flight capability comprising:
An airfoil (chute 14);
A chassis (chassis 12);
A cage attached to the chassis (main frame 16) and including an attachment mechanism configured to connect to the airfoil (paragraph 59 discloses “The outriggers 36 are adapted for attachment thereto of brackets 37 that join the chute lines to the main frame 16”);
A front wheelbase attached to at least one of the chassis or the cage (around front wheel 32);
A rear wheelbase attached to at least one of the chassis or the cage (around rear wheel 24);
A cockpit disposed substantially above the chassis and including a seat for a human pilot (35);
A ground steering mechanism connected to at least one of the front wheelbase or the rear wheelbase (paragraph 61 discloses ”a conventional steering wheel 46 for steering the front wheels 32");
An air steering mechanism with an attachment for connection of steering lines to the airfoil (steering lines 174 and 188, paragraph 80 discloses “For steering the vehicle 100 in the air, the second exemplary embodiment of the vehicle 100 includes a right and left-foot pedal operated actuator apparatus 148, 150” and paragraph 83 discloses “the left steering line 174 being attached to the large peripheral section 154 of the stepped pulley 152 of the left steering actuator 150, and the right steering line 188 from the chute 104 being wrapped around and attached to the large peripheral section 154 of the right steering actuator apparatus 148”);
A motor (engine 38) connected to a propeller (propeller 40);
A propeller shroud at least partially encircling the propeller (propeller shroud 44),
Wherein the air steering mechanism includes left and right steering pedals that are rotatably secured to the cage (left and right pedal 148 and 150 are rotatably secured to the main frame 16 via floor plate 166).
In re Japikse, 86 USPQ 70.
Howard does not disclose the pedals being angled in toward a centerline of the vehicle from the top ends of the pedals.  However, this limitation is taught by Botelho.  Figure 9 shows foot pedals 90 that are angled in toward a centerline of the vehicle from the top ends of the pedals.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Botelho in order to provide pedals that are positioned in a way that would be most comfortable for the pilot to operate.
Howard and Botelho do not disclose the pedals being angled in a range of 10° to 30° off vertical.  However, having disclosed angled foot pedals, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the optimum range of angles to position the pedals at a comfortable position for the pilot to operate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2 (dependent on claim 1), Howard discloses the airfoil being configured to transition between a stowed configuration (shown in Figure 10) and a deployed configuration (shown in Figure 9), the vehicle being configured for powered 

Regarding claim 3 (dependent on claim 1)¸ Howard discloses the air steering mechanism including left and right steering lines (174 and 188) that are each connected to the chassis and the airfoil, each steering line running through a pulley connected to the steering pedals (paragraphs 82-83 describe the steering lines being attached to chute 104 and chassis 102 and running through pulleys 176 and 152 and being attached to left and right steering apparatuses 148 and 150).

Regarding claim 4 (dependent on claim 1), Howard discloses the propeller shroud being disposed in a plane that is non-parallel to a plane that is perpendicular to the propeller’s axis of rotation.  Propeller shroud 44 is three dimensional and therefore is disposed in many planes that are non-parallel to a plane that is perpendicular to the propeller’s axis of rotation.

Regarding claim 6 (dependent on claim 1), Howard discloses the cage including a pair of arc-shaped supports, each of the arc-shaped supports being connected to the front of 

Regarding claim 7 (dependent on claim 6)¸ Howard discloses the attachment mechanism including attachment points for the airfoil at an apex of each of the arc-shaped supports.  Figure 3 shows outriggers 36 being attached at an apex of the main frame 16.  

Regarding claim 8 (dependent on claim 7), Howard discloses the front wheelbase including two front wheels, suspension arms attached to the chassis, and shock absorbers attached to at least one of the arc shaped supports, and rear wheelbase including two rear wheels, suspension arms attached to the chassis, and shock absorbers attached to at least one of the arc-shaped supports.  Paragraph 73 discloses “the front and rear wheels 114, 116 are attached to the chassis 102 by front and rear independent suspension systems 118, 120" and paragraph 27 discloses “The suspension system may include adjustable suspension elements, such as pneumatic shocks or struts”.

Regarding claim 9 (dependent on claim 1), Howard discloses the airfoil being a ram-air airfoil.  Paragraph 32 discloses “a wing structure, such as a ram-air type parachute or canopy”.
Howard does not disclose the airfoil being elliptical.  However, it would have been an obvious matter of design choice to make the different portions of the airfoil of whatever form or shape was desired or expedient. A change in form or shape is generally In re Dailey et al., 149 USPQ 47.

Regarding claim 10 (dependent on claim 1), Howard discloses the airfoil being attached to the cage via a plurality of shroud lines (see lines attaching chute 14 to chassis 12 in Figure 1).

Regarding claim 12 (dependent on claim 1), Howard discloses at least one of the front wheelbase and the rear wheelbase being configured to transition between an active configuration and an inactive configuration, whereby the overall height of the vehicle can be reduced.  Paragraph 27 discloses “The suspension system may include adjustable suspension elements, such as pneumatic shocks or struts, which can be adjusted to provide desired ride or handling characteristics, or to raise or lower the chassis with respect to the ground”.
Howard does not disclose the height of the vehicle being reduced by an amount in the range of between 12-20 inches.  However, having disclosed using the suspension system to raise or lower the chassis with respect to the ground, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the amount of change at whatever range was desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 13 (dependent on claim 4), Howard discloses the propeller shroud being disposed in a plane that is angled between 2° and 5° to the left or right of the plane that is perpendicular to the propeller’s axis of rotation.  Propeller shroud 44 is three dimensional and therefore is disposed in many planes, including planes that are angled between 2° and 5° to the left or right of the plane that is perpendicular to the propeller’s axis of rotation.

Claims 5, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Application Number 2007/0272793 by Botelho, in further view of the discussion “Motor thrust angle question” from RC Groups.

Regarding claim 5 (dependent on claim 1), Howard does not disclose the propeller's axis of rotation being non-parallel to, and angled to the left or right of, a longitudinal centerline of the vehicle.  However, this limitation is taught by RC Groups.  The discussion centers on angling the thrust angles of motors, and response #4 in particular discusses the use of right thrust to counteract helical prop wash and motor torque.  Since Howard only uses a single propeller and therefore does not have a counter-rotating propeller to counteract torque, it would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from RC Groups in order to help counteract motor torque.

Regarding claims 14 (dependent on claim 5) and 17 (dependent on claim 16), RC Groups further teaches the propeller’s axis of rotation being angled between 2° and 5° to the left or right of the longitudinal centerline of the vehicle.  Response #2 discloses “Gneraly (sp) for most planes it’s down 2-3 degrees down and 2-3 right” and response #4 discloses “I usually start with 2-3 deg right thrust”.  

Regarding claim 16, Howard discloses a ground vehicle with flight capability comprising:
An airfoil (chute 14);
A chassis (chassis 12);
A cage attached to the chassis (main frame 16) and including an attachment mechanism configured to connect to the airfoil (paragraph 59 discloses “The outriggers 36 are adapted for attachment thereto of brackets 37 that join the chute lines to the main frame 16”);
A front wheelbase attached to at least one of the chassis or the cage (around front wheel 32);
A rear wheelbase attached to at least one of the chassis or the cage (around rear wheel 24);
A cockpit disposed substantially above the chassis and including a seat for a human pilot (35);
A ground steering mechanism connected to at least one of the front wheelbase or the rear wheelbase (paragraph 61 discloses ”a conventional steering wheel 46 for steering the front wheels 32");
A motor (engine 38) connected to a propeller (propeller 40);
A propeller shroud at least partially encircling the propeller (propeller shroud 44).
Howard does not disclose the propeller's axis of rotation being non-parallel to, and angled to the left or right of, a longitudinal centerline of the vehicle.  However, this limitation is taught by RC Groups.  The discussion centers on angling the thrust angles of motors, and response #4 in particular discusses the use of right thrust to counteract helical prop wash and motor torque.  Since Howard only uses a single propeller and therefore does not have a counter-rotating propeller to counteract torque, it would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from RC Groups in order to help counteract motor torque.

Regarding claim 18 (dependent on claim 16), Howard discloses the propeller shroud being disposed in a plane that is non-parallel to a plane that is perpendicular to the propeller’s axis of rotation.  Propeller shroud 44 is three dimensional and therefore is disposed in many planes that are non-parallel to a plane that is perpendicular to the propeller’s axis of rotation.  Furthermore, having provided a teaching to angle the thrust angle of motors, it would be obvious to a person having ordinary skill in the art to modify the angle of the shroud on a ducted propeller as well in order to keep the shroud from changing the angle of the airflow through the propeller.

Regarding claim 19 (dependent on claim 18), Howard discloses the propeller shroud being disposed in a plane that is angled between 2° and 5° to the left or right of the plane that is perpendicular to the propeller’s axis of rotation.  Propeller shroud 44 is three .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Application Number 2007/0272793 by Botelho, in further view of US Patent Number 8,511,603 to Blomeley.

Regarding claim 11 (dependent on claim 1), Howard discloses does not disclose the ground steering mechanism including a locking mechanism for temporarily locking the front wheels in a straight steering direction.  However, this limitation is taught by Blomeley.  Column 13, lines 50-51 disclose “steering wheel 103 may be locked in place for flight or take-off”.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Blomeley in order to prevent the wheels from turning and disrupting airflow during flight.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Application Number 2007/0272793 by Botelho, in further view of US Patent Number 6,676,084 to Asseline.

Regarding claim 15 (dependent on claim 53), Howard does not disclose an overhead control panel disposed between and attached to the left and right sides of the cage, the overhead control panel including at least one of electrical hard point controls, circuit breakers, engine monitors, atmospheric indicators, or performance indicators.  However, this limitation is taught by Asseline.  Figure 5 shows a plate 44 to support GPS mounted to upper spars 12.  Information provided by the GPS can be considered a performance indicator of distance traveled.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Asseline in order to provide flight and location data to the pilot.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Number 6,676,084 to Asseline.

Regarding claim 20, Howard discloses a ground vehicle with flight capability comprising:
An airfoil (chute 14);
A chassis (chassis 12);
A cage attached to the chassis (main frame 16) and includes an attachment mechanism configured to connect to the airfoil (paragraph 59 discloses “The outriggers 36 are adapted for attachment thereto of brackets 37 that join the chute lines to the main frame 16”);
A front wheelbase attached to at least one of the chassis or the cage (around front wheel 32);
A rear wheelbase attached to at least one of the chassis or the cage (around rear wheel 24);
A cockpit disposed substantially above the chassis and including a seat for a human pilot (35);
A ground steering mechanism connected to at least one of the front wheelbase or the rear wheelbase (paragraph 61 discloses ”a conventional steering wheel 46 for steering the front wheels 32");
A motor (engine 38) connected to a propeller (propeller 40);
A propeller shroud at least partially encircling the propeller (propeller shroud 44).
Howard does not disclose an overhead control panel disposed between and attached to the left and right sides of the cage, the overhead control panel including at least one of electrical hard point controls, circuit breakers, engine monitors, atmospheric indicators, or performance indicators.  However, this limitation is taught by Asseline.  Figure 5 shows a plate 44 to support GPS mounted to upper spars 12.  Information provided by the GPS can be considered a performance indicator of distance traveled.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Asseline in order to provide flight and location data to the pilot.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642